Citation Nr: 0434335	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from March 1971 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
January 2004 when it was remanded to the RO for further 
action.  It has now been returned to the Board for further 
appellate review.  

The Board notes that the RO issued a statement of the case to 
the appellant in September 2004 on the issue of entitlement 
to an initial rating in excess of 10 percent for the service-
connected left shoulder disability.  In the cover letter sent 
with the statement of the case, the veteran was informed of 
the requirement that he submit a timely substantive appeal to 
perfect his appeal with respect to this new issue.  The 
record does not reflect that the veteran or his 
representative has responded to the statement of the case.  
Consequently, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.  

The issue of entitlement to service connection for 
hypertension is the subject of the Remand that follows the 
order section of this decision.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been accomplished.  

2.  A chronic psychiatric disorder was not present in service 
or manifested within one year of the veteran's discharge from 
service, and the veteran's currently diagnosed major 
depression is not etiologically related to service and was 
not caused or permanently worsened by the service-connected 
left shoulder disability.  


CONCLUSION OF LAW

Entitlement to service connection for major depression is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplement thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim seeking service connection 
for major depression, the information he should provide to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated February 15 and May 10, 
2002, and March 9, 2004.  In these letters, the RO 
specifically informed the appellant of what the evidence must 
show in order to support the claim and of what sort of 
evidence was still needed from him.  The appellant was then 
asked to inform the RO of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a VA psychiatric 
examination in June 2002.  As explained below, the Board has 
determined that the opinion provided by the VA examiner is of 
no probative value because it was based on history provided 
by the veteran that the Board has determined to be unreliable 
and inconsistent with the veteran's documented psychiatric 
history.  The Board has determined that that another VA 
examination with a review of the veteran's claims folder is 
not warranted in this case because the evidence currently of 
record is adequate to decide the claim and any medical 
opinion supporting the claim would necessarily be based upon 
history provided by the veteran that the Board has determined 
to be inaccurate.

The Board also notes that extensive VA medical records have 
also been obtained.  Although the appellant's attorney has 
maintained that VA has treated the appellant since 1976, the 
current record does not reflect any VA treatment records 
earlier than 1998; and a March 2004 request to identify all 
VA facilities at which the appellant had been treated for 
depression since service went unanswered by the appellant and 
his attorney.  Otherwise, neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The service medical records are negative for any relevant 
information until May 1972, when the appellant underwent a 
psychiatric evaluation while stationed overseas in Korea.  He 
related that his family had cut off all correspondence with 
him because of his failure to marry his live-in girlfriend 
before he left the U.S.  He indicated that he intended to 
marry this girl in the future, but felt that he was too young 
and not financially ready to marry at that time.  He stated 
that he was enjoying his overseas tour and only became 
depressed occasionally over his family problems.  He 
reportedly was doing his work well and had no past 
disciplinary actions taken against him.  He was relaxed and 
cheerful during the interview and seemed to be coping well 
with the situation.  The diagnosis at this time was of a mild 
situational anxiety reaction, manifested by some depression, 
which currently seemed to be under control.  There was no 
evidence of a psychosis, a neurosis, or a character disorder 
found at this time.  No further psychiatric diagnosis, 
complaint or abnormal finding is reflected by the service 
medical records, and a normal psychiatric clinical evaluation 
was reported in October 1973 on the separation medical 
examination of the appellant.  

The appellant's claims for VA benefits, filed in May 1974 and 
May 1998, make no mention of a psychiatric disability.  The 
present claim was filed in November 2001.  

VA outpatient treatment records dating from January 1998 to 
October 2003 are of record.  In January 1998, the appellant 
was evaluated at the emergency room of a VA facility for 
outpatient detoxification from alcohol.  There was a long 
history of alcohol and drug abuse given by the appellant at 
this time, but he denied a history of any suicide attempts or 
psychiatric treatment.  On October [redacted] 2001, the appellant 
was brought by his son to the VA emergency room because of 
alcoholic intoxication and suicidal threats.  The appellant 
stated that his depression started about three years 
previously when he lost his job as the director of security 
for a concern that closed.  He felt that he lost his identity 
then.  There had also been increased marital conflict 
recently.  The appellant was admitted for extended 
psychiatric evaluation.  It was reported that there was a 
long history of substance abuse which began in adolescence, 
and a troubled marital history.  No nexus to an event in 
service was mentioned in these medical records.  Upon the 
appellant's discharge from the hospital on November 2, 2001, 
the reported Axis I diagnoses included a severe major 
depressive disorder, no psychosis; and polysubstance abuse.  
Subsequent VA treatment records repeat the previous report of 
no psychiatric history prior to the October 2001 incident and 
reflect treatments for continued major depression without 
psychosis.  

In June 2002, the appellant was accorded a VA psychiatric 
examination.  The appellant reported extensive 
hospitalization and treatment for depression during service, 
resulting in his demotion; none of which is reflected by the 
service medical records.  The appellant also reported several 
suicide attempts and "two or three" psychiatric 
hospitalizations after service.  Unfortunately, the claims 
file was not available for review by the VA psychiatric 
examiner, who therefore relied upon the uncorroborated 
medical history provided by the appellant.  The Axis I 
diagnoses at this time included major depression, cocaine 
abuse, and alcohol abuse.  The VA examiner commented that the 
appellant had experienced his first episode of depression in 
service, and that his life had been affected by a depressed 
mood, subsequently off and on, for most of his life.  The 
latter comment is not in accordance with the historical 
material, including the service and postservice medical 
records, contained in the claims file.  

The service medical records support the conclusion that the 
veteran experienced an acute episode of anxiety with 
depression in May 1972 which resolved prior to his discharge 
from service.  There is no post-service medical evidence 
documenting the presence of a psychiatric disorder until 
almost 30 years following the veteran's discharge from 
service.  It is noted that the appellant has not cooperated 
in the attempt by the RO to identify any VA facilities at 
which he may have received psychiatric treatment prior to 
October 2001.  Although the VA physician who examined the 
veteran in June 2002 has expressed his opinion that the 
veteran's depression began during his military service, the 
opinion was not based upon a review of the veteran's 
pertinent history.  Rather, it was based upon history 
provided by the veteran for compensation purposes, which the 
evidence demonstrates is inaccurate.  Therefore, the opinion 
has no probative value.  The history provided by the veteran 
for clinical purposes in 2001, prior to the filing of his 
claim for service connection, dates the onset of his 
depression to a few years earlier and includes no reference 
to his military service.  This history is consistent with the 
absence of evidence of a chronic psychiatric disorder in 
service and the absence of any post-service medical evidence 
of a psychiatric disorder until decades following the 
veteran's discharge from service.  In the Board's opinion, 
the history provided for clinical purposes is much more 
likely to be truthful than that provided by the veteran for 
compensation purposes.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

ORDER

Service connection for major depression is denied.  


REMAND

The appellant contends that he initially manifested chronic 
hypertension in service, specifically pointing to two blood 
pressure readings obtained on the October 1973 discharge 
medical examination.  Unfortunately, the April 2002 VA 
examination for hypertension did not address this medical 
question or, indeed, the question of the etiology of the 
appellant's current hypertension.  In addition, the appellant 
reported on his claim filed in June 1998 that he had been 
treated for hypertension from the 1980's through 1992 by a 
private physician in Ansonia, Connecticut.  The current 
record reflects an unsuccessful attempt in July 1998 by the 
RO to obtain these private medical records, which could be 
directly relevant to the present claim.  

Accordingly, this appeal is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking service connection 
for hypertension, to include notice that 
the appellant should submit any pertinent 
evidence in his possession and either 
submit or provide the information and 
authorization necessary for the RO to 
obtain records pertaining to his 
treatment for hypertension by Dr. Haddad.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise in order to 
determine the etiology of his chronic 
hypertension.  The claims folders must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
folders, the examiner should provide an 
opinion as to whether it is likely, 
unlikely, or as likely as not, that 
chronic hypertension was present in 
service, manifested within one year of 
the veteran's discharge from service or 
caused or chronically worsened by the 
service-connected left shoulder 
disability.  The rationale for all 
opinions expressed must also be provided.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



